Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned

Response to Arguments
Applicant's arguments filed 1-5-22 have been fully considered but they are not persuasive. 
Neither applicants’ claims nor applicants’ specification support the newly recited language “chemically induced” amendment to the clams. Although the language ‘induced’ is used once on page 7 line 21, the phrase “chemically induced” is not supported and thus is considered to be new matter. Additionally, lines 21-22 states that the increases “are expected to be induced” which is not definite and is speculative.  It is suggested that applicants use the recited language that is supported on page 7 lines 15-20 to possibly further prosecution of the application to allowance.




Claim Rejections - 35 USC § 112
Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, neither applicants’ claims nor applicants’ specification support the newly recited language “chemically induced” amendment to the clams. Although the language ‘induced’ is used once on page 7 line 21, the phrase “chemically induced” is not supported and thus is considered to be new matter. Additionally, line 21-22 states that the increases “are expected to be induced” which is not definite and is speculative. 
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or, as suggested above,  that applicants use the recited language that is supported on page 7 lines 15-20 to possibly further prosecution of the application to allowance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/028552 see abstract in line 9 of page 19 to line 18 of page 21, page 8 lines 15-18 and table 1 at page 34 in view of WO 2007026167see abstract; or USP 4481335 see abstract.

With regard to claims 1, 2, and 11, WO 2005/028552 teaches a process of recycling crumb rubber particles and processable rubber compositions containing cured rubber particles, especially recycled crumb rubber, and dispersed in a curable base rubber. The rubber compounds are particularly suitable for making into layer products WO 2005/028552 reference states that “[u]nder suitable curing  and vulcanization conditions, these broken links may recombine and bond the particle surface chemically to the surround virgin compound. Thus, the devulcanized surface is considered chemically induced.  
With regard to claims 1, 15 and 16, and the addition of fresh rubber WO 2005/028552 further teaches co-vulcanization of a mixture of the liquid rubber treated crumb rubber particles with other components in table 1 at page 34 of WO 2007026167.  See also page 5 lines 3-6 and lines 22-23.
Thus, the reference WO 2005/028552 discloses the claimed invention except for specifically stating the use of surface devulcanizing ground rubber particles in particular. Note however the reference does disclose that the process includes the grinding rubber into dust produces particles with a level of surface activity due to a “delinking", typically of sulphur-carbon crosslinks. Also on page 8 lines 15 18, the WO 2005/028552 reference clearly states that these broken links may recombine and bond the particle surface chemically to the surround virgin compound.  Note that related reference WO 2007026167 on page 5 lines 3-6 and lines 22-23 that the “procedures modifies the surface and particularly the surface chemistry of the particles…” and further in lines 22-23 that “chemical modification on the surface, e.g. by abstraction and substitutions. discloses methods for recycling polymeric materials, particularly cured rubber e.g. derived from tires and the like. The polymer material is reduced to particulate form, and subjected to a surface activation treatment, preferably a cold gas plasma treatment. The USP 4481335 describes treating the surface of ground scrap rubber from tires with a liquid rubber containing a high level of curing agent, creating a crumb rubber preparation with a modified surface which can be directly compression molded, and described as a free-flowing particulate product. It also describes incorporating this pre-treated crumb rubber into base rubber compounds as an extender or filler, in line with the known uses. The compounds are compression molded, but cannot be roll-processed.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the surface activating treatment of WO 2007026167 in the recycling crumb rubber particles in WO 2005/028552 since, first, the primary reference recognizes that there is delinking of the sulphur-carbon crosslinks and recognizes that “[u]nder suitable curing  and vulcanization conditions, these broken links may recombine and bond the particle surface chemically to the surround virgin compound. Secondly, WO 2007026167 discloses a process demonstrating a rubber particle wherein there resulting particles show excellent properties when blended with matrix or binder materials which are then cured or set to form new articles. One of ordinary skill in the art would have been motivated to use the surface activation treatment of either or WO 2005/028552 alone or in view of WO 2007026167 since the activated surfaces make intimate bonding contact with the surrounding matrix or binder, so that large proportions

Likewise, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method as disclosed in USP 4481335 since one of ordinary skill would be motivated to create a crumb rubber preparation with a modified surface which can be directly compression molded, and described as a free-flowing particulate product.
With regard to claims 3 and 4, 11, 12 and 13 wherein the surface devulcanization age includes a thiol and a base, note that WO 20050285552 teaches adding liquid polymer and the crumb rubber together to the mixture first, followed by base polymer or further liquid polymer at page 20, lines 5-9. The base polymer and the liquid polymer are taught as a curable rubbers such as natural rubber (NR), polystyrene- butadiene (SBR), polyisoprene at page 9 and a curable low viscosity rubbers such as polystyrene-butadiene (SB copolymer), polyisoprene and natural rubber (NR), at page 11, respectively. WO 2005/028552 further teaches mixing the crumb rubber particles with a curable base rubber and a curing system at page 5, lines 20-28 and at page 17, lines 2-6 which would further meet claim 4.
Moreover, with regard to claims 3, 4, 12, 13, the addition of a base, agent or accelerator etc. would have been obvious since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink 
With regard to claims 5 and 14, the step of adding liquid polymer and the crumb rubber together taught by WO 20050285552 would meet the solvent in which the thiol is soluble and minimally swelling...of claims 5 and 14 inherently since the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference application. However, the reference application teaches all of the claimed ingredients and amounts, and a substantially similar process.
With regard to claim 17, wherein the method is a continuous process, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
With regard to claim 20, WO 20050285552 teaches that the rubber compounds are particularly suitable for making into layer products such as mats and flooring materials. Desirably these are laminated with fabric such as tufted textiles. This can be done in a compression molding process.
With regard to claims 6, 18 and newly added claims 21 directed to a vulcanizable rubber product comprising surface-devulcanized ground rubber particles and fresh rubber, said surface-devulcanized ground rubber particles being surface- claim 22 directed a method for recycling rubber comprising the steps:
a. providing a recycled rubber compound;
b. grinding the recycled rubber compound to form ground rubber particles; and
c. devulcanizing a surface of the ground rubber particles with a surface devulcanization agent to a depth of about 100 um or less to form surface-devulcanized ground rubber particles, 
note, in addition to the discussion above for claims 1, 15 and 16, both the primary reference WO 2005/028552 and the secondary reference WO 2007026167 each recognizes and discloses that the surface is chemically modified and thus a small amount of surface modification would read on the limitation of the range of 100 um or less.
In conclusion, view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable. 

Objected Claims 
Claims 7, 8, 9,10,18, and 19 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims while excluding the recently submitted amendment which contains new matter.  Applicants’ claims may also be  if the language on page 7 lines 15-20 of the specification is included in claim 1 via an amendment.


Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Since the language of the newly amended claims contain new matter, claims 1-2 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No.10519301. Although the conflicting 

As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is
necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below:

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/Terressa Boykin/Primary Examiner, Art Unit 1765